883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Erwin Donnell BULLOCK, Petitioner-Appellant,v.Samuel L. BATTS, Superintendent;  Mary Sue Terry, AttorneyGeneral Of Virginia, Respondents-Appellees.
No. 88-6805.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided Aug. 8, 1989.Rehearing Denied Sept. 1, 1989.

Erwin Donnell Bullock, appellant pro se.
Robert H. Anderson, III, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Erwin Bullock seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Bullock v. Batts, C/A-88-38-R (E.D.Va. May 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Jurisdiction is proper pursuant to 28 U.S.C. Sec. 636(c)